Citation Nr: 1203013	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO. 09-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 1, 2008, for the award of service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The rating decision granted service connection for prostate cancer, effective February 1, 2008. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer in July 2004.

2. The Veteran filed his initial claim for entitlement to service connection for prostate cancer on February 1, 2008. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2008, for the award of service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 5107 , 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for the Veteran's claim for entitlement to service connection for prostate cancer in March 2008. This letter advised him of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence, and provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

If a veteran wishes to obtain an effective date earlier than that assigned in an RO decision, he must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). In August 2008, the Veteran filed a timely NOD to the June 2008 rating decision that granted service connection for prostate cancer, and that decision has not become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). It is therefore proper for the Board to adjudicate his claim for an earlier effective date. Id. 

Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for the grant of service connection for prostate cancer, the VA General Counsel has held that 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). Therefore, the appropriate notice has been given in this case. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs) and reports of post-service medical treatment. He testified at a RO hearing in April 2009. 

In this case, the Veteran's representative has asserted that the Veteran was diagnosed with prostate cancer in 2004, and that the effective date for service connection should be the date of his diagnosis. VA treatment records showing that he was diagnosed with prostate cancer in July 2004 are of record. Therefore there is sufficient medical evidence for the relevant time period, and a remand for a retrospective medical opinion is not necessary. Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of sufficient medical evidence for the relevant time period). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Earlier Effective Date Claim

The Veteran contends that a date earlier than February 1, 2008 should be established for the grant of service connection for prostate cancer. Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

The Veteran advances two arguments as to why the date of his diagnosis of prostate cancer, July 16, 2004, should be the effective date for the award of benefits; first, that the evidence of the diagnosis should be construed as an informal claim and second, that the effective date should be earlier because of a change in law either due to the Veteran's status as a Nehmer class member or under 38 C.F.R. § 3.114(a)(3).

With regard to the Veteran's first argument, VA's possession of medical evidence showing a diagnosis of prostate cancer may not provide a basis for the assignment of an earlier effective date. Medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit. Under 38 C.F.R. § 3.155(a), an informal claim consists of any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris. In other words, a claim consists of "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998). The medical evidence of record shows that the Veteran was diagnosed with and treated for prostate cancer. It does not show an intent to apply for service connection for prostate cancer, therefore it may not be considered an informal claim. 38 C.F.R. § 3.155(a).

With regard to the Veteran's second argument, an effective date can be up to one year earlier than the date of a claim if an award is made pursuant to a change in law. 38 U.S.C.A. § 5110(g). If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114. The Veteran's representative argues that as a Nehmer class member, he is entitled to an earlier effective date under 38 C.F.R. § 3.816. 

Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i) (201). The term "covered herbicide diseases" includes prostate cancer. 38 C.F.R. § 3.816(b)(2)(i) (2011). The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c). The effective date of the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides is November 7, 1996. See 61 Fed. Reg. 57,586 -87 (November 7, 1996). 

If a Nehmer class member's claim for compensation for a covered herbicide disease was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c).

In this case, the Veteran did not submit a claim for prostate cancer between May 3, 1989 and November 7, 1996, the effective date for the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides. Prior to February 1, 2008, the date of the Veteran's claim, there is not a single document of record that may reasonably be construed as a formal or informal claim for service connection for prostate cancer. See 38 C.F.R. §§ 3.151(a), 3.155(a) (2010). Accordingly, 38 C.F.R. § 3.816 does not apply, and the effective date of an award shall be determined according to 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. 
§ 3.816(c)(4).

The Veteran's representative argued that under 38 C.F.R. § 3.114(a)(3), because the Veteran requested review of the effective date more than one year after the effective date of the liberalizing law, VA should assign an effective date of one year prior to the date of VA's receipt of the request for review. If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3).

A claimant cannot receive retroactive payment based upon a prospectively effective liberalizing law or a liberalizing VA issue unless the evidence establishes that the "claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law of VA issue and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement." See 38 C.F.R. § 3.114(a) (2010); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In this case, the first medical evidence suggesting the presence of prostate cancer was in July 2004, after the effective date of the liberalizing law which added prostate cancer as a presumptive disability. Since the Veteran did not meet all of the criteria as of the effective date of the liberalizing law (November 7, 1996), the regulations provide that the effective date of service connection shall be the date of receipt of the claim. 

As noted above, the effective date of the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides is November 7, 1996. The Veteran, however, did not file his initial claim for service connection for prostate cancer until February 2008, more than one year after the effective date of the liberalizing law. 

In conclusion, applicable VA regulations do not provide for any earlier effective date for the grant of service connection for prostate cancer. 38 C.F.R. §§ 3.114, 3.400 (2011). 


ORDER

Entitlement to an effective date earlier than February 1, 2008 for the grant of service connection for prostate cancer is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


